Citation Nr: 0114104	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  01-00 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from May 1963 to November 
1966.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, in which the RO denied the 
veteran's claim of entitlement to service connection for non-
Hodgkin's lymphoma due to herbicide exposure in Vietnam.  

In May 2001, on behalf of the veteran, his Congressman 
submitted a motion requesting that this matter be advanced on 
the Board's docket.  This motion was granted and this matter 
is now before the Board for adjudication. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Non-Hodgkin's lymphoma was not manifested during service 
or for many years following service. 

3.  The veteran is not show to have served in Vietnam, 
including the waters offshore, or service in other locations 
with conditions of service involving duty or visitation in 
Vietnam. 

4.  The veteran has not been shown to have been exposed to an 
herbicide agent during service, and his diagnosed non-
Hodgkin's lymphoma is not shown to be causally or 
etiologically related to service.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred in or aggravated 
during service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.313 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to presumptive 
service connection for non-Hodgkin's lymphoma, to include as 
due to exposure to herbicides while serving in Vietnam 
pursuant to 38 C.F.R. § 3.313 (2000).  See also 38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Specifically, the veteran contends that he was 
exposed to herbicides while serving on the USS Prairie, a 
deep water vessel, which was ordered to assist with efforts 
in the South China Sea off the coast of Vietnam during the 
veteran's period of service.  In pursuing this claim for 
presumptive service connection, the veteran argues that he 
spent approximately 36 days in the South China Sea and that 
this offshore service constitutes qualifying service in the 
Republic of Vietnam to warrant a grant of service connection. 

Initially, the Board notes that during the pendency of the 
veteran's appeal, there was a change in the law which 
eliminates the need for a claimant to submit a well-grounded 
claim and amplifies the VA's duty to assist a claimant in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. §§ 5100-5107, 5126).  This 
legislation now requires VA to proceed directly with an 
adjudication of the merits of a claim (provided the Board 
finds that the VA has fulfilled its duty to assist) without 
determining whether the claim is well grounded.  

In this case, the Board's decision to proceed does not 
prejudice the veteran in the disposition of his claim for 
service connection.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  In a March 2000 rating decision and a 
December 2000 Statement of the Case, the RO notified the 
veteran and his representative of all regulations pertinent 
to his claim for service connection for non-Hodgkin's 
lymphoma, to include as due to herbicide exposure and 
informed the veteran that his claim was denied because the 
evidence did not show that he had recognized service in the 
Republic of Vietnam to warrant a grant of service connection 
on a presumptive basis.  Accordingly, the Board is satisfied 
that the veteran was ensured due process of law as a result 
of the actions taken by the RO. 

The question then becomes whether, under the new legislation, 
VA has fulfilled its duty to assist the veteran in developing 
his claim.  This legislation provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, but is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In view of the evidence of record, including the 
requests for information sent to the U.S. Armed Services 
Center for Research of Unit Records (USARSCRUR) and the 
National Archives, the Board finds that no further assistance 
is necessary for an equitable adjudication of the veteran's 
appeal in this case.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
in the active military.  See 38 U.S.C.A. § 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  Service 
connection is also permitted for a malignant tumor if it is 
manifested within one year of separation from service.  See 
38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.307, 3.309(a).  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 
38 C.F.R. § 3.309(e).  The term "herbicide agent" means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed due to an association with 
herbicide agents include non-Hodgkin's lymphoma.  See 
38 C.F.R. § 3.309(e).  For service connection to be granted 
for one of these diseases, it must manifest to a degree of 10 
percent within one year after the last date of exposure to an 
herbicide agent during active service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  A veteran who has one of these diseases, 
and who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era will 
be presumed to have been exposed during such service to Agent 
Orange unless there is affirmative evidence to the contrary.  
See 38 C.F.R. § 3.307(a)(6)(iii).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of in service herbicide 
exposure applies only in cases where a veteran both served in 
the Republic of Vietnam during the designated time period and 
subsequently developed one of the diseases listed in 38 
C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. App. 164, 168 
(1999).  For non-Hodgkin's lymphoma the provisions of 
38 C.F.R. § 3.313 only require a veteran to show service in 
Vietnam and a diagnosis.  "Service in Vietnam during the 
Vietnam Era together with the development of non-Hodgkin's 
lymphoma manifested subsequent to such service is sufficient 
to establish service connection for that disease." 38 C.F.R. 
§ 3.313(b).  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a).  The VA General Counsel has determined that the 
regulatory definition (which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic.  See VAOPGCPREC 27-97, 62 
Fed. Reg. 63604 (1997).  Specifically, the General Counsel 
has concluded that in order to establish qualifying "service 
in Vietnam" a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam.  Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97, 62 Fed. Reg. 
63604 (1997).  Similarly, in another precedent opinion, the 
VA General Counsel concluded that the term "service in 
Vietnam" does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace.  See VAOPGCPREC 7-93, 59 
Fed. Reg. 4752 (1994).  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.  

Further, a review of a September 1995 Memorandum associated 
with the claims file from the Assistant General Counsel to 
the Department of Veterans Affairs addressing a request for 
interpretation of 38 C.F.R. § 3.307(a)(6)(iii) provides that 
"service in the Republic of Vietnam" as used in the Code of 
Federal Regulations was meant to be limited to persons whose 
service actually involved duty or visitation in the Republic, 
as the application of herbicides would not have occurred in 
the waters off the shore of Vietnam.  

In this case, the veteran is seeking presumptive service 
connection for non-Hodgkin's lymphoma under the provisions 
set forth above.  The record clearly establishes that the 
veteran has been diagnosed with non-Hodgkin's lymphoma.  The 
veteran's service medical records are negative for treatment 
for or a diagnosis of non-Hodgkin's lymphoma and there is no 
indication that the veteran developed the same within one 
year of his discharge from service.  A post-service treatment 
record from the Central Illinois Hematology Oncology Center 
dated in October 1997 shows that the veteran was seen for 
evaluation of an intermediate grade non-Hodgkin's lymphoma.  
An October 1999 Flow Cytometry Report from St. John's 
Hospital noted lymph node involvement by a B-cell non-
Hodgkin's lymphoma.  A February 2000 statement from Leonard 
Giannone, M.D. indicates that the veteran was initially 
diagnosed with a non-Hodgkin's lymphoma in October 1997.  The 
veteran was treated with CHOP chemotherapy from October 
1997to March 1998.  The veteran suffered a relapse in October 
1999 and Dr. Giannone opined that the veteran has an 
"incurable malignancy [that] may be related to previous 
Agent Orange exposure."  Specifically, Dr. Giannone noted 
that the veteran was stationed on a ship in the South China 
Sea during his tour of duty in Vietnam.  Dr. Giannone 
indicated that he believed the veteran's non-Hodgkin's 
lymphoma may be related to Agent Orange exposure.  

Thus, a review of the aforementioned medical evidence 
establishes that the veteran has been diagnosed with a 
disorder, which would normally entitle him to presumptive 
service connection pursuant to 38 C.F.R. § 3.313 or 38 C.F.R. 
§ 3.309(e).  The question then becomes whether the veteran 
has recognized service in the Republic of Vietnam to warrant 
a grant of presumptive service connection.  

The record contains documentary evidence from the veteran, 
the USARSCRUR and National Archives detailing and describing 
the veteran's service on a deep-water vessel and the history 
and itinerary of that vessel.  Records show that the veteran 
served on the USS Prairie while in the US Navy.  In March 
2000, the veteran submitted documentary evidence consisting 
of excerpts from the USS Prairie Silver Anniversary cruise 
book, which indicated that the USS Prairie was ordered to 
Pratas Reef, a coral island in the South China Sea in July 
1965 to assist with a salvage operation involving the USS 
Frank Knox.  In April 2000, the RO requested information from 
the USARSCRUR regarding the itinerary of the USS Prairie 
during the dates of the veteran's service.  A July 2000 
report from the USARSCRUR verifies that the USS Prairie 
assisted in salvage operations of the USS Fort Knox, a 
destroyer that went aground on the Pratas Reef in July 1965.  
The report further indicates that the Pratas Reef is 165 
miles southeast of Hong Kong and 240 miles southwest of 
Taiwan in the South China Sea.  However, it was also noted 
that the USARSCRUR had been unable to identify every body of 
water that the USS Prairie transited and they were also 
unable to verify the exact distances that the USS Prairie 
operated from the South China Shore.  

In October 2000, the RO requested information regarding the 
USS Prairie from the National Archives.  A November 2000 
report from the National Archives in College Park, Maryland 
provides a summary of a review of the deck logs of the USS 
Prairie from May 1963 to November 1966 and concludes that 
during the period of the veteran's military service the USS 
Prairie was not in operation in the waters of Vietnam.  
Specifically, it was stated that "at no time did it operate 
in waters off Vietnam."  The closest the USS Prairie came to 
Vietnam was in July and August 1965 when the vessel assisted 
in salvage operations near the Pratas Reef in the South China 
Sea.  Enclosed with the National Archives report were 
excerpts from the USS Prairie deck log from July 1965 to 
August 1965 and an excerpt from an atlas indicating the 
location of the reef.  

Under applicable regulations service on a deep water vessel 
off the shores of Vietnam is not considered service in 
Vietnam for purposes of the definition of the "Vietnam Era" 
under 38 U.S.C.A. § 101(29)(A), as discussed in VAOPGCPREC 
27-97.  The relevant evidence of record shows that the 
veteran served on the USS Prairie and that the USS Prairie 
did not operate in waters off the coast of Vietnam at any 
time during the veteran's tour of duty.  The closest the 
veteran came to Vietnam was when the USS Prairie was ordered 
to the South China Sea.  The veteran has not alleged and the 
record does not show that he had actual duty in or that he 
visited the Republic of Vietnam at any time during his 
service from May 1963 to November 1966.  

Based on this evidence the Board finds that the veteran is 
not entitled to service connection for non-Hodgkin's 
lymphoma.  The disorder was not manifested during service or 
for many years following service, and thus the veteran is not 
entitled to service connection on a direct or presumptive 
basis.  The veteran is also not entitled to service 
connection under 38 C.F.R. § 3.313.  While the veteran 
clearly has been diagnosed with non-Hodgkin's lymphoma, there 
is absolutely no evidence that he served in Vietnam, 
including in the waters offshore, or service in other 
locations which involved duty or visitation in Vietnam.  In 
addition, while Dr. Giannone has indicated that the veteran's 
lymphoma may be related to Agent Orange exposure, the 
evidence does not establish that the veteran actually served 
in Vietnam, and thus could be presumed to have been exposed 
to Agent Orange.  In this regard, the Board notes that at no 
time has the veteran asserted or claimed that he was exposed 
to Agent Orange or any other herbicide agent during service.  
Therefore, there is no basis upon which to conclude that the 
veteran was exposed to herbicides during service.  

Simply put, without evidence to establish recognized service 
in the Republic of Vietnam, the veteran is not entitled to 
presumptive service connection for non-Hodgkin's lymphoma 
under either38 C.F.R. § 3.313 or 38 C.F.R. § 3.309(e) and his 
claim must be denied.  Because the law is dispositive in this 
case, the appellant's claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Service connection for non-Hodgkin's lymphoma, to include as 
due to herbicide exposure is denied.



		
	RAYMOND F. FERNER 
	Acting Member, Board of Veterans' Appeals



 

